       Case 3:19-cv-00350-DPM Document 25 Filed 12/28/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

PATRICK MCCORMACK                                            PLAINTIFF

v.                       No. 3:19-cv-350-DPM

RONNIE LEE MILLER; UNION PACIFIC
RAILROAD COMPANY; and
OBERMANN CONCRETE OF
NORTHEAST ARKANSAS, INC.,
also known as NEAR READY MIX                             DEFENDANTS

                                 ORDER
     By agreement between McCormack and Union Pacific, the
railroad's motion for partial summary judgment, Doc. 17, is granted.
The various claims made in paragraphs 15, 16, 17(e)-(g), (i), & G), 27,
and 28(e )-(g) & (i) of the first amended complaint are dismissed with
prejudice.   McCormack' s unopposed request to amend is granted.
Second amended complaint due by 6 January 2021.
     So Ordered.



                                  D .P. Marshall Jr.
                                  United States District Judge
